Title: To Thomas Jefferson from David Humphreys, 2 November 1790
From: Humphreys, David
To: Jefferson, Thomas



Sir
London Nov. 2nd. 1790

The vessel, in which I have engaged my passage, attempted to go down the river at the time appointed: but contrary winds have prevented, so that she cannot before this evening reach Gravesend. For which place I shall proceed immediately by land.
I have the honor to enclose a Paper containing a translation of the Correspondence between the King of France and his Ministers, consequent to the Proceedings of the National Assembly of the 20th of October; and which correspondence gave rise to the reports of their resignation, mentioned in my last.
Before I left this for the Continent, I intended to have stated some facts relative to the Commerce between the U.S. G. Britain, and particularly respecting the fishers of the latter. But my time has been so short, and my opportunities of gaining good information on these heads so few, that I dare not hazzard the imperfect remarks I had collected:—especially as Mr. Johnson, in his double capacity of Consul and Merchant, must be able to give you much clearer Statements, and more authentic Documents. I will only ask your indulgence for a few detached hints.—All articles which one purchases here by retail, I know by experience, are raised 25 pr Cent by the rumours of, and preparations for war. The favorable manner in which the expectation of war and the augmentation of the premium of Insurance affect the American Shipping, is very apparent. The value of some Commodities of the U.S. is likewise much enhanced by the trouble in the North of Europe; as for example, the demand for and price of pot and pearl ashes. In  the year past, the Merchants of America have derived unusual emoluments from the rate of Exchange between that Country and this: and I was glad to find, a much smaller number of Bills (drawn in the midst of the high prices of wheat) have gone back protested, then could possibly have been expected.—The Irish are apprehensive that an Embargo will be laid on the exportation of salted Provisions; in which case, they foretell that the U.S. will supply those Markets where they have been accustomed to vend that Staple Article, and that, the U.S., having once taken the trade from Ireland, will forever keep possession of it, to the utter ruin of that devoted Country. Indeed, it appears to me, if our Countrymen could once gain the point, by Contract or otherwise, of supplying the French and other Navies with salted Provisions, they would not easily, or, by an ordinary competition, lose that advantage. Such a Market, well-opened, would be a great resource of wealth to the eastern and middle States. Some of which produce no other article, by any means, equal in its extent or value. Even the Western Settlements might hereafter profit by driving their Beef-Cattle to Sea-ports for exportation.
In general, I have said nothing of the Irish, because their Politics, notwithstanding the independent Spirit that reigns among individuals, follow exactly those of the English Cabinet.
The Prince de Ferstenbourg has arrived here as Ambassador Extraordinary from the Emperor to announce, in form, to this Court, the election and coronation of that Sovereign. And, as a ludicrous contrast, about the same time, Six Cherokee Chiefs arrived at the office of the Secretary of State; as Ambassadors from a Nation, which (according to the English printed annunciation) has 20,000 men in arms ready to assist G. Britain against Spain. Nor is this force all—they have 30,000 more capable of being called into immediate Service; besides Alliances with several other formidable Tribes, from which astonishing aid is expected. This account, preposterous as it is, which has run through all the Papers, is very well calculated for this meridian of political Ignorance; and you will readily recollect, is in the same style with the menaces of Russian auxiliars, who were to demolish the poor Americans at a blow, in the late war. These Indians (the same, I imagine, who were at Halifax when I left America) have come in a lucky time for themselves, to receive presents, and to be courted by great attentions. They were brought on shore at Portsmouth by the Admirals’ Barge, and will be entertained in a very  expensive manner. They are attended by one Bowles, who according to the best of my recollection, was sent from New Providence, two or three years ago, by Lord Dunmore with arms and horse- furniture for a Regiment, and with a few men to aid him in spiriting up the Savages bordering on the frontiers, to commit hostilities against the People of the U.S.—Governor Walton, at Augusta, last fall, put into my hand a letter from the Spanish Governor of the Floridas to the Executive of Georgia, giving a narrative in detail of the transactions and projects of this same Bowles. I think a Copy of that Communication is in the war office; and that Mr. Baldwin, a Representative in Congress from Georgia, can give farther accounts of this adventurer.
Of foreign News we have little that is important; if we except an uncredited whisper, that a Change has taken place in the Spanish Ministry.
In France some good friends to the Revolution begin to fear that the peccant humours of the State have arisen to such a height, that it will be necessary to let them off by bleeding, either in a civil or foreign war.—Much to be depricated as both sides of the alternative are, if either be inevitable, the latter is doubtless to be preferred. Here the Paragraphists and minor Politicians keep repeating projects of a Counter-revolution, and accounts of disorders committed there. But were the barriers of order in one Government broken down to make room for the substitution of those of another, in this Country, inconceivably greater enormities would be perpetrated. Revolution is a civil game there, to what it would be here. A Class of People here, and no inconsiderable one in point of numbers, is ripe for every scene of horrors. There are now upwards of 2000 Convicts ready for transportation to Botany-Bay. Yet the number of Desperadoes, and the instances of outrages against Society seem not to be diminished, by these means, or by the bad Subjects, who are engaged for the Navy and Army. Several intentional fires have lately happened in this Metropolis; and two days ago four Men were convicted of having been instrumental in them, for the sake of plunder. Here Man, from want, depravity and despair, wars against humanity. It seems to me, in passing the streets, eagerness and distrust are often painted on the countenances of the multitude. This is the Nation from whose morals and connections the U.S. are happily separated.—But in forming a general estimate of the degeneracy of character, I advert to very different Classes, and different circumstances,  from those I have mentioned. It would take up too much time, as well as be foreign to my duty to enter into that discussion. With sentiments of the highest esteem & respect I have the honor to be Sir, Your most obedient & Most humble Servant,

D. Humphreys.

